DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 6/24/2022.
Claims 1-26 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 6/18/21, 2/3/20 and 9/2/19 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.

Response to Arguments


Applicant's arguments filed 6/24/2022 with respect to claims 1-26 have been considered but tare not persuasive.

Applicant argued in page 10 that prior arts do not teach “block of transformed coefficients ".	

Examiner disagree on this because Suzuki FIG. 4 shows 301 as block of transform coefficient. [0052] FIG. 4 shows an example of encoding a non-zero quantized transform coefficient, when the frequency transform is performed in a 4.times.4 block unit. C[0] to C[15] of a block 301 represent 16 pieces of the quantized transform coefficients.

Examiner’s Note: Image/Video encoder and decoder works in same opposite algorithm. So same rejection is applicable to both encoder and decoder claims. It is assumed that encoding and decoding algorithms are obvious variation of same and inverse algorithm. If that is not the case, applicant is advised to file separate application for encoder and decoder. If encoder and decoder claims are amended to deviate from each other, Examiner will require constructive election by original presentation.  

Please see: MPEP 803 Restriction: Under the statute, the claims of an application may properly be required to be restricted to one of two or more claimed inventions only if they are able to support separate patents and they are either independent (MPEP § 802.01, § 806.06, and § 808.01) or distinct (MPEP § 806.05 - § 806.05(j)).
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 10, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (U.S. Pub. No. 9544597 B1), in view of Suzuki (U.S. Pub. No. 20120045141 A1).

Regarding to claim 1, 6, 10 and 15:

6. Han teach an encoding method comprising: selecting a transform type of a set of a plurality of transform types for a residual block for the picture block and (Han Fig. 11 shows selecting different transform type by size such as 16X16, 8X8, 4X4 as well as transform type by mode such as DCT, ADST. Han Col. 12 line 25-31 at step 708, the sub-blocks of the block can be decoded using the identified intra prediction modes, transform modes, scan modes and entropy codes. The sub-blocks can be decoded by entropy decoding the data bitstream, inverse scanning the data to reconstruct the 2D blocks and de-quantizing the 2D blocks to form transformed residual blocks. Han Col. 10 line 7-13 Zig-zag scanning as shown in block 1006 of FIG. 10 may be used to form a 1D array of pixels 1 through 16 for sub-block size 4×4 and any of transform modes 1, 2, 5, 8, 9 or 10. Sub-block sizes 8×8 and 16×16 may be scanned with zig-zag scanning as shown for example in block 1006 of FIG. 10 regardless of transform mode. Han Col. 5 line 42-56 FIG. 4, the prediction block can be subtracted from the current block at intra/inter prediction stage 472 to produce a residual block (also called a residual). Transform stage 474 transforms the residual into transform coefficients in, for example, the frequency domain. Examples of block-based transforms include the Karhunen-Loève Transform (KLT), the Discrete Cosine Transform (DCT), and the Singular Value Decomposition Transform (SVD). In one example, the DCT transforms the block into the frequency domain. In the case of DCT, the transform coefficient values are based on spatial frequency, with the lowest frequency (DC) coefficient at the top-left of the matrix and the highest frequency coefficient at the bottom-right of the matrix. In an implementation described herein, an Asymmetric Discrete Sine Transform (ADST) is used) 
transforming the residual block with the selected transform type into a transformed block (Han Fig. 11 shows selecting different transform type by size such as 16X16, 8X8, 4X4 as well as transform type by mode such as DCT, ADST. Han Col. 12 line 25-31 at step 708, the sub-blocks of the block can be decoded using the identified intra prediction modes, transform modes, scan modes and entropy codes. The sub-blocks can be decoded by entropy decoding the data bitstream, inverse scanning the data to reconstruct the 2D blocks and de-quantizing the 2D blocks to form transformed residual blocks. Han Col. 10 line 7-13 Zig-zag scanning as shown in block 1006 of FIG. 10 may be used to form a 1D array of pixels 1 through 16 for sub-block size 4×4 and any of transform modes 1, 2, 5, 8, 9 or 10. Sub-block sizes 8×8 and 16×16 may be scanned with zig-zag scanning as shown for example in block 1006 of FIG. 10 regardless of transform mode. Han Col. 5 line 42-56 FIG. 4, the prediction block can be subtracted from the current block at intra/inter prediction stage 472 to produce a residual block (also called a residual). Transform stage 474 transforms the residual into transform coefficients in, for example, the frequency domain. Examples of block-based transforms include the Karhunen-Loève Transform (KLT), the Discrete Cosine Transform (DCT), and the Singular Value Decomposition Transform (SVD). In one example, the DCT transforms the block into the frequency domain. In the case of DCT, the transform coefficient values are based on spatial frequency, with the lowest frequency (DC). Han col. 2 line 43-54 in a transform-based codec, decorrelating transforms may be used that code the residual. Certain transforms, however, are less effective for coding residuals resulting from intra prediction. According to the teachings herein, the types and sizes of the transform applied to the prediction residual block are selected according to the prediction mode. The entropy coding of the quantized transform coefficients, including size, scanning order and probability model, are then specifically designed for each sub-portion of the coefficients. This can improve coding efficiency over transforms based on only a single block size)
wherein the selecting comprises determining, for each transform type of the set of the plurality of transform types, (Han Fig. 11 shows selecting different transform type by size such as 16X16, 8X8, 4X4 as well as transform type by mode such as DCT, ADST. Han Col. 12 line 25-31 at step 708, the sub-blocks of the block can be decoded using the identified intra prediction modes, transform modes, scan modes and entropy codes. The sub-blocks can be decoded by entropy decoding the data bitstream, inverse scanning the data to reconstruct the 2D blocks and de-quantizing the 2D blocks to form transformed residual blocks. Han Col. 10 line 7-13 Zig-zag scanning as shown in block 1006 of FIG. 10 may be used to form a 1D array of pixels 1 through 16 for sub-block size 4×4 and any of transform modes 1, 2, 5, 8, 9 or 10. Sub-block sizes 8×8 and 16×16 may be scanned with zig-zag scanning as shown for example in block 1006 of FIG. 10 regardless of transform mode. Han Col. 5 line 42-56 FIG. 4, the prediction block can be subtracted from the current block at intra/inter prediction stage 472 to produce a residual block (also called a residual). Transform stage 474 transforms the residual into transform coefficients in, for example, the frequency domain. Examples of block-based transforms include the Karhunen-Loève Transform (KLT), the Discrete Cosine Transform (DCT), and the Singular Value Decomposition Transform (SVD). In one example, the DCT transforms the block into the frequency domain. In the case of DCT, the transform coefficient values are based on spatial frequency, with the lowest frequency (DC) 
wherein the probability depends on the block of transform coefficients; (Han Fig. 11 shows selecting different transform type by size such as 16X16, 8X8, 4X4 as well as transform type by mode such as DCT, ADST. Please also note different transform type has different transform coefficient because Han Col. 5 line 42-56 FIG. 4, the prediction block can be subtracted from the current block at intra/inter prediction stage 472 to produce a residual block (also called a residual). Transform stage 474 transforms the residual into transform coefficients in, for example, the frequency domain. Examples of block-based transforms include the Karhunen-Loève Transform (KLT), the Discrete Cosine Transform (DCT), and the Singular Value Decomposition Transform (SVD). In one example, the DCT transforms the block into the frequency domain. In the case of DCT, the transform coefficient values are based on spatial frequency, with the lowest frequency (DC). Han Fig. 11 shows also shows different probability model associated with different transform type as well as different probability model will provide different probability associated with transform types and coefficient because The four transform modes and three block sizes combine to identify twelve probability models PM1-PM12 in this example. Probability models describe the relative probability with which quantized values occur following quantization of a transformed block)
and encoding, in the bitstream, the transformed block. (Han Fig. 4)

Han do not explicitly teach comprising a block of transform coefficients, a probability that the transform type was used for encoding the picture block, 
encoding, in a bitstream, an index identifying the selected transform type based on the determined probabilities;

However Suzuki teach comprising a block of transform coefficients, (Suzuki FIG. 4 shows 301 as block of transform coefficient. [0052] FIG. 4 shows an example of encoding a non-zero quantized transform coefficient, when the frequency transform is performed in a 4.times.4 block unit. C[0] to C[15] of a block 301 represent 16 pieces of the quantized transform coefficients)
a probability that the transform type was used for encoding the picture block, (Suzuki [0052] FIG. 4 shows an example of encoding a non-zero quantized transform coefficient, when the frequency transform is performed in a 4.times.4 block unit. C[0] to C[15] of a block 301 represent 16 pieces of the quantized transform coefficients. For binary arithmetic encoding/decoding the absolute value of each transform coefficient, the estimated probabilities P[0] to P[15] prepared in advance for the respective transform coefficients of the frequency component, are used)
encoding, in a bitstream, (Suzuki Fig. 1-5 [0121] FIG. 10 shows an example non-zero coefficient decoding process (process at step S905 in FIG. 9) of the quantized transform coefficients for one 4.times.4 pixel sub-block, which is performed by the non-zero coefficient entropy decoder 904. Z[k] in a flowchart of FIG. 10 represents a transformed index Z[k] obtained by transforming the index k of each coefficient of the quantized transform coefficients in sub-block 301 in FIG. 5 through the inverse zigzag scan into the sequence of coefficients 302. A correspondence between the index k before the transformation and the index Z[k] after the transformation is shown in the table 303 of FIG. 5) an index identifying the selected transform type based on the determined probabilities; (Suzuki Fig. 16 [0054] the absolute values of C[3], C[5], C[8], C[1], and C[0] [index identifying the selected transform type] are transformed, in accordance with FIG. 4, into the bin strings in the Unary binarization and the respective transformed bits are binary arithmetic coded/decoded using the estimated probabilities of P[3], P[5], P[8], P[1], and P[0], [based on the determined probabilities] respectively)

Alternatively Suzuki also teach wherein the probability depends on the block of transform coefficients; (Suzuki Fig. 4 [0052] FIG. 4 shows an example of encoding a non-zero quantized transform coefficient, when the frequency transform is performed in a 4.times.4 block unit. C[0] to C[15] of a block 301 represent 16 pieces of the quantized transform coefficients. For binary arithmetic encoding/decoding the absolute value of each transform coefficient, the estimated probabilities P[0] to P[15] prepared in advance for the respective transform coefficients of the frequency component, are used)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Han, further incorporating Suzuki in video/camera technology. One would be motivated to do so, to incorporate comprising a block of transform coefficients, a probability that the transform type was used for encoding the picture block. This functionality will improve coding efficiency.

Regarding to claim 4 and 13:

4. Han teach the decoding method according to claim 3, Han do not explicitly teach wherein obtaining the truncated unary code comprises entropy decoding a part of the bitstream into the truncated unary code.

However Suzuki teach wherein obtaining the truncated unary code (Suzuki [0133] the quantized transform coefficients in the Unary binarization are transformed into a binary code, but other binarization may be used. For example, Truncated Unary binarization where a level of the value is limited) comprises entropy decoding a part of the bitstream into the truncated unary code. (Suzuki FIG. 3 [0069] in this way, the zero/non-zero coefficient information entropy encoder 106 entropy-codes the state of the nodes and leaves)

Regarding to claim 5, 9, 14 and 18-19:

Cancelled.

Claims 2, 7, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (U.S. Pub. No. 9544597 B1), in view of Suzuki (U.S. Pub. No. 20120045141 A1), further in view of Zhao (WO 2018099579 A1).

Regarding to claim 2, 7, 11 and 16:

2. Han teach the decoding method according to claim 1, wherein determining, for each transform type of the set of the plurality of transform types, (Han Fig. 11 shows selecting different transform type by size such as 16X16, 8X8, 4X4 as well as transform type by mode such as DCT, ADST. Han Col. 12 line 25-31 at step 708, the sub-blocks of the block can be decoded using the identified intra prediction modes, transform modes, scan modes and entropy codes. The sub-blocks can be decoded by entropy decoding the data bitstream, inverse scanning the data to reconstruct the 2D blocks and de-quantizing the 2D blocks to form transformed residual blocks. Han Col. 10 line 7-13 Zig-zag scanning as shown in block 1006 of FIG. 10 may be used to form a 1D array of pixels 1 through 16 for sub-block size 4×4 and any of transform modes 1, 2, 5, 8, 9 or 10. Sub-block sizes 8×8 and 16×16 may be scanned with zig-zag scanning as shown for example in block 1006 of FIG. 10 regardless of transform mode. Han Col. 5 line 42-56 FIG. 4, the prediction block can be subtracted from the current block at intra/inter prediction stage 472 to produce a residual block (also called a residual). Transform stage 474 transforms the residual into transform coefficients in, for example, the frequency domain. Examples of block-based transforms include the Karhunen-Loève Transform (KLT), the Discrete Cosine Transform (DCT), and the Singular Value Decomposition Transform (SVD). In one example, the DCT transforms the block into the frequency domain. In the case of DCT, the transform coefficient values are based on spatial frequency, with the lowest frequency (DC) coefficient at the top-left of the matrix and the highest frequency coefficient at the bottom-right of the matrix. In an implementation described herein, an Asymmetric Discrete Sine Transform (ADST) is used.)

Han do not explicitly teach a probability comprises applying a convolutional neural network model on the coefficients of the reconstructed transform block.

However Zhao teach a probability comprises applying a convolutional neural network model on the coefficients of the reconstructed transform block. (Zhao Fig. 4-7 page 20 line 28 to page 21 line 18 teach It should be noted that Figure 6 may be a simplified illustration of a video encoder, thus it may include only part of modules present in the video encoder. Other modules ( e.g., filter, 30 scanner, and transmitter), although not shown in Figure 6, may also be included to facilitate video encoding as understood by one of skill in the art. In addition, depending on the encoding scheme, some of the modules in the video encoder may be skipped. For example, in lossless encoding of certain video content, no information loss may be allowed, thus the quantization module 640 and the de-quantization module 660 may be skipped. For another example, if the residual block is encoded directly without being converted to transform coefficients, the transform module 630 and the inverse transform module 670 may be skipped. Moreover, prior to transmission from the encoder, the encoded bit stream may be configured to include other information, such as video resolution, picture rate, block partitioning information (sizes, coordinates), prediction modes, etc., so that the encoded sequence of video pictures may be properly decoded by a video decoder. Figure 7 illustrates another example of the apparatus of figure 1. In this example, one CNN can be used by multiple encoders during an encoding process. The encoders provide input blocks (e.g. original blocks) to the CNN. The CNN returns classification results to the individual encoders. The CNN returns a probability distribution over the intra directions. For instance, the result can be that the probability for intra direction 23 is 80%, for direction 30 it is 10% and for direction 0 10% as well. This needs to be transformed in an encoder decision. In the example above, the encoder would pick direction 23. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art Fig. 7 two encoder to have different coefficients of the reconstructed transform block when different transform type is used for different encoder with predictable results)

The motivation for combining Han and Suzuki as set forth in claim 1 is equally applicable to claim 2. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Han, further incorporating Suzuki and Zhao in video/camera technology. One would be motivated to do so, to incorporate, a probability comprises applying a convolutional neural network model on the coefficients of the reconstructed transform block. This functionality will improve performance.

Claims 3, 8, 12, 17 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (U.S. Pub. No. 9544597 B1), in view of Suzuki (U.S. Pub. No. 20120045141 A1), further in view of Wirola (U.S. Pub. No. 10520579 B2).

Regarding to claim 3, 8, 12 and 17:

3. Han teach the decoding method according to claim 1, Han do not explicitly teach wherein decoding the index based on the determined probabilities comprises sorting the indices of the plurality of transform types in a decreasing order of their probability to obtain a sorted list of indices obtaining a truncated unary code from the bitstream and determining the index as the index of the sorted list of indices identified by the truncated unary code.

However Wirola teach wherein decoding the index based on the determined probabilities comprises sorting the indices of the plurality of transform types (Wirola col. 9 line 42-50 teach encoding the transform indices exploiting a probability of occurrence of an index value of a respective transform index comprises a differential encoding. Such a differential encoding may comprise for example sorting the transform indices according to ordinal numbers associated with index values of transform indices, the ordinal numbers being associated with the index values of transform indices based on the probability of occurrence of each index value of transform indices) in a decreasing order of their probability to obtain a sorted list of indices (Wirola col. 19 line 37-60 server 310 now sorts all occurring index values (i,j) of the selected indices of all DCT matrices according to the determined probability p.sub.i,j in descending order, and assigns an ordinal number q.sub.i,j in ascending order to the sorted index values (i,j). (action 422) The index values having the same probability of occurrence may have any order among each other. A ordinal number table mapping the ordinal numbers to the sorted index values is stored in memory 314)

However Suzuki teach obtaining a truncated unary code from the bitstream (Suzuki Fig. 3. Suzuki [0133] the quantized transform coefficients in the Unary binarization are transformed into a binary code, but other binarization may be used. For example, Truncated Unary binarization where a level of the value is limited)
and determining the index as the index of the sorted list of indices (Suzuki Fig. 3) identified by the truncated unary code. (Suzuki [0133] the quantized transform coefficients in the Unary binarization are transformed into a binary code, but other binarization may be used. For example, Truncated Unary binarization where a level of the value is limited)

The motivation for combining Han and Suzuki as set forth in claim 1 is equally applicable to claim 3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Han, further incorporating Suzuki and Wirola in video/camera technology. One would be motivated to do so, to incorporate, decoding the index based on the determined probabilities comprises sorting the indices of the plurality of transform types in a decreasing order of their probability to obtain a sorted list of indices. This functionality will improve efficiency.

Regarding to claim 21- 24:

21. Han teach the method of claim 1, Han do not explicitly teach wherein determining the index further comprises: sorting the transform types of the set in an ordered list of transform types based on the probabilities determined for the transform types in the set; using the index to determine the transform type from the ordered list of transforms. 

However Wirola teach wherein determining the index further comprises: sorting the transform types of the set in an ordered list of transform types based on the probabilities determined for the transform types in the set; and (Wirola col. 9 line 42-50 teach encoding the transform indices exploiting a probability of occurrence of an index value of a respective transform index comprises a differential encoding. Such a differential encoding may comprise for example sorting the transform indices according to ordinal numbers associated with index values of transform indices, the ordinal numbers being associated with the index values of transform indices based on the probability of occurrence of each index value of transform indices. Wirola col. 19 line 37-60 server 310 now sorts all occurring index values (i,j) of the selected indices of all DCT matrices according to the determined probability p.sub.i,j in descending order, and assigns an ordinal number q.sub.i,j in ascending order to the sorted index values (i,j). (action 422) The index values having the same probability of occurrence may have any order among each other. A ordinal number table mapping the ordinal numbers to the sorted index values is stored in memory 314)
However Suzuki teach using the index to determine the transform type from the ordered list of transforms. (Suzuki [0052] FIG. 4 shows an example of encoding a non-zero quantized transform coefficient, when the frequency transform is performed in a 4.times.4 block unit. C[0] to C[15] of a block 301 represent 16 pieces of the quantized transform coefficients [different coefficient introduces different transform type]. For binary arithmetic encoding/decoding the absolute value of each transform coefficient, the estimated probabilities P[0] to P[15] prepared in advance for the respective transform coefficients of the frequency component, are used)

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (U.S. Pub. No. 9544597 B1), in view of Suzuki (U.S. Pub. No. 20120045141 A1), further in view of Chien (U.S. Pub. No. 9148667 B2).

Regarding to claim 20:

20. Han teach the method of claim 6, Han do not explicitly teach wherein a cost for a given transform type of the set is based on a number of bits used when encoding a block with the given transform type, a distortion value for the block, and a Lagrange parameter. 

However Chien teach wherein a cost for a given transform type of the set is based on a number of bits used when encoding a block with the given transform type, a distortion value for the block, and a Lagrange parameter. (Chien col. 15 line 25-40 mode select unit 43 may implement techniques to compute a sum of squared distortion (SSD), a sum of absolute difference (SAD) and a sum of absolute transform differences (SATD). Mode select unit 43 may implement SATD as a way by which to approximate the rate-distortion cost, and mode select unit 43 may compute the SATD in accordance with the following equation (2): J(SATD)=.SIGMA..sub.i,j|T.sub.N. times.N(X(i,j)-))|+.lamda.R.sub.mode (2) In equation (1), {circumflex over (X)} represents the predicted block for current block X, T.sub.N.times.N() is a N.times.N transform (such as the Hadamard Transform), .lamda. is the Lagrange multiplier (which may be selected empirically), and R.sub.mode is the number bits used to encode the mode)

The motivation for combining Han and Suzuki as set forth in claim 1 is equally applicable to claim 20. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Han, further incorporating Suzuki and Chien in video/camera technology. One would be motivated to do so, to incorporate, a cost for a given transform type of the set is based on a number of bits used when encoding a block with the given transform type, a distortion value for the block, and a Lagrange parameter. This functionality will improve quality.

Allowable Subject Matter 

Regarding to claim 25-26:

Claims 25 and 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482